USCA11 Case: 21-12404      Date Filed: 06/06/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12404
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DARIAN BERRY,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Georgia
          D.C. Docket No. 5:19-cr-00065-TES-CHW-1
                    ____________________
USCA11 Case: 21-12404             Date Filed: 06/06/2022         Page: 2 of 4




2                          Opinion of the Court                      21-12404


Before ROSENBAUM, BRASHER, and ANDERSON, Circuit
Judges.
PER CURIAM:
        Darian Berry, a federal prisoner, appeals pro se the district
court’s sua sponte denial without prejudice of his compassionate
release motion under 18 U.S.C. § 3582(c)(1)(A), as amended by the
First Step Act.1 Berry argues that the district court erred in denying
his motion before directing the government to respond because the
Supreme Court’s decision in Arizona v. California, 530 U.S. 392
(2000), precludes its ability to do so unless there would otherwise
be a strain on judicial resources. He also argues that the district
court abused its discretion by finding he did not satisfy the exhaus-
tion requirement in § 3582(c)(1)(A).
       We review a district court’s denial of an eligible defendant’s
request for compassionate release under § 3582(c)(1)(A) for abuse
of discretion. United States v. Harris, 989 F.3d 908, 911-12 (11th
Cir. 2021). A district court abuses its discretion if it applies an in-
correct legal standard, follows improper procedures in making the
determination, makes clearly erroneous factual findings, or com-
mits a clear error of judgment. Id.
        A district court may reduce a term of imprisonment


1 Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (“First Step Act”).
USCA11 Case: 21-12404        Date Filed: 06/06/2022     Page: 3 of 4




21-12404               Opinion of the Court                        3

      upon motion of the defendant after the defendant has
      fully exhausted all administrative rights to appeal a
      failure of the Bureau of Prisons to bring a motion on
      the defendant’s behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defend-
      ant’s facility, whichever is earlier . . . .
18 U.S.C. § 3582(c)(1)(A). This “exhaustion requirement of
§ 3582(c)(1)(A) is a claim-processing rule.” Harris, 989 F.3d at 911.
A prisoner’s administrative request for a sentence reduction must
be submitted first to the warden and must include an explanation
of the extraordinary and compelling reasons for compassionate re-
lease and a proposed release plan. 28 C.F.R. § 571.61(a).
       A party may raise res judicata to bar the relitigation of a
claim decided in a prior proceeding. Israel Discount Bank Ltd. v.
Entin, 981 F.2d 311, 314 (11th Cir. 1992). In Arizona v. California,
the Supreme Court held that trial courts must be cautious about
raising preclusion bars sua sponte if judicial resources had not yet
been spent on the claim. 530 U.S. at 412-13.
       Here, the district court did not err in sua sponte denying
Berry’s motion without prejudice. Although the exhaustion re-
quirement in § 3582(c)(1)(A) is a claim-processing rule, Berry has
not identified any precedent that precludes the district court from
sua sponte invoking it. The Supreme Court’s decision in Arizona
does not preclude the sua sponte invocation of the exhaustion re-
quirement because its holding was regarding preclusion on res ju-
dicata grounds, which can completely prevent litigation of a claim.
USCA11 Case: 21-12404        Date Filed: 06/06/2022     Page: 4 of 4




4                      Opinion of the Court                21-12404

By contrast, dismissing based on failure to exhaust administrative
remedies does not necessarily end litigation. Moreover, the district
court did not abuse its discretion in finding Berry’s motion insuffi-
cient to satisfy the exhaustion requirement because he provided no
evidence that he properly submitted his administrative request,
that the warden received it, or that it contained extraordinary and
compelling reasons for his release or a proposed release plan, as
required by the Bureau of Prison’s regulations as part of the admin-
istrative process. 28 C.F.R. § 571.61(a). Accordingly, we affirm.
      AFFIRMED.